Oldham, C.
This was an action on a claim filed in the county court of Douglas county against the estate of Henry L. Collier, deceased. The claim was disallowed by the county court and an appeal was taken by the claimant to the district court, where on a trial de novo a judgment was rendered in favor of the executor of the estate and against the claimant, and the claimant brings error to this court.
No motion for a new tidal was filed in the court below. This being an action at law, questions concerning errors alleged to have occurred during the progress of the trial will not be considered by this court in the absence of a motion for new trial in the court below. It is not claimed that the pleadings are insufficient to sustain the judgment. The question urged is as to the sufficiency of the testimony to support the judgment, but this question we cannot examine in the absence of a motion for a new trial.
It is therefore recommended that the judgment of the district court be affirmed.
Ames and Letton, CC., concur.
By the Court:
For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.